239 F.2d 179
Grace LOWE, Appellant,v.Glenn A. WILLACY, Appellee.
No. 15170.
United States Court of Appeals Ninth Circuit.
November 6, 1956.

Grace Lowe, Fairbanks, in pro. per.
William V. Boggess, Fairbanks, Alaska, for appellee.
Before DENMAN, Chief Judge, POPE, Circuit Judge, and HAMLIN, District Judge.
PER CURIAM.


1
This is a frivolous appeal. The complaint sought damages against appellee, the surety of a duly qualified commissioner for Alaska, having jurisdiction over the administration of the estate of a deceased person. 3 A.C.L.A.1949, §§ 61-1-1, 61-1-5. The damages claimed were for time consumed by appellant in attending hearings before the commissioner upon a subpoena she claimed was issued without statutory authority.


2
It is obvious that since the commissioner is charged with mere error in administering a matter under her jurisdiction no liability exists against her. Bradley v. Fisher, 1871, 13 Wall. 335, 351, 80 U.S. 335, 20 L. Ed. 646.


3
Since appellant by her own act has forced appellee to consider her brief and thereby necessarily to write his opposing brief, in affirming we adjudge to appellee just damages for his delay, 28 U.S.C. § 1912, of double his costs and an amount equal to the fee paid his attorney for his services in the appeal and the amount paid for the printing of his brief, the two latter amounts to be shown by appellee's affidavit filed with the Clerk of this court.


4
The judgment of the district court is affirmed and the Clerk ordered to enter our judgment for the delay upon showing of appellee's affidavit.